In re Banks, Ronnie K. Sr.; applying for writ of certiorari and/or review, mandamus; to the Court of Appeal, Third Circuit, No. CR 86-512; Parish of Calcasieu, 14th Judicial District Court, Div. “H”, No. 11660-83.
Prior report: La.App., 503 So.2d 529.
Granted. Sentence is vacated. 18 months sentence of imprisonment is apparently excessive. Case remanded to the district court for resentencing with full compliance with La.Code Criminal Procedure Art. 894.1. Otherwise, denied.
LEMMON and COLE, JJ., dissent, believing the writ should be denied.